DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3 November 2021 has been entered.  Claims 1 – 19 remain pending in the application.  Claims 1 – 5, 8, 11, and 17 were previously withdrawn from consideration.

Claim Interpretation
As amended, claim 6 is directed to 
“A molded resin component having a decorative pattern, the decorative pattern including a plurality of convex portions arranged on a base surface, wherein the molded resin component comprises a step formed in one convex portion of the plurality of convex portions, which is arranged on a curved portion of the base surface.”

As outlined in the Office Action mailed 3 August 2021, with respect to the term “decorative”, the examiner observes the instant specification does not provide any particular definition for this term.  “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  Therefore, absent evidence to the contrary, a pattern including convex portions with the features claimed and a step in one portion thereof will be understood as satisfying the requirement of the term “decorative”.
	Furthermore, Fig. 6 of the instant specification depicts embodiments of a molded resin component comprising a single convex portion with a step.  Per Superguide, the limitation wherein “the molded resin component comprises a step formed in one convex portion of the plurality of convex portions” should not be construed as limited to such embodiments, particularly in view of the open-ended nature of “comprises” in the body of claim 6 and the lack of description in the specification clarifying that “one convex portion” means a single convex portion, exactly one convex portion, or other similar 
	As outlined in the Office Action mailed 3 August 2021, claim 7 is directed to
“The molded resin component according to claim 6, wherein the step is a trace of a boundary between pieces of a mold set used to mold the molded resin component.”

As written, claim 7 is a product-by-process claim.  
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.  The examiner observes the pieces of the mold set in claim 7 do not have a specifically defined shape, especially with respect to the step.
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  While the instant specification provides exemplary embodiments, particularly in relation to Fig. 6 and 7, which define a step which is a trade of the boundary between pieces of a mold set, such embodiments should not be construed as limiting claim 7 to those specific embodiments.
	Claim 14 recites similar limitations to those discussed above for claim 6.  Therefore, the interpretations above for claim 6 similarly apply to claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 6, 7, 10, 12 – 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa (JP 2013-256091 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 6, Oikawa discloses a molded resin component (“resin molded product”, e.g. “housing” 20, “document cover” 23: e.g. Fig. 1 – 11; ¶¶ [0008] – [0056]) having a pattern, the pattern including a plurality of convex portions arranged on a base surface (“convex portions” 3 and “ribs” 2: e.g. Fig. 1, 8, 9, 11; ¶¶ [0009], [0010], [0013] – [0025], [0028], [0032] – [0035], [0037] – [0040], [0045] – [0054], [0056] ), wherein the molded resin component comprises a step formed in one convex portion of the plurality of convex portions (“rib” 2 lies atop “convex portions” 3 which extend from an “appearance surface” or “non-appearance surface” on a step-wise manner: e.g. Fig. 1(a), 1(c)), which is arranged on a curved portion of the base surface (the “convex portions” 3 and “ribs” 2 substantially cover the entire surface of the “housing” 20 or “document cover” 23 which have curved surfaces (e.g. Fig. 9 – 11; ¶¶ [0018], [0026], [0033]).
	Per the interpretation of claim 6 discussed above, Oikawa’s pattern satisfies the structures required of claim 6.  Therefore, the “decorative” limitation is considered met.
	Regarding claim 7, in addition to the limitations of claim 6, as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 6 in view of Oikawa, Oikawa’s molded resin component comprises a step in one portion of a convex portion of the decorative pattern.  Per the product-by-process interpretation discussed above, since Oikawa’s molded resin component satisfies the features of claim 6, the limitations of claim 7 are considered met.
	Regarding claim 10, in addition to the limitations of claim 6, Oikawa discloses the decorative pattern comprises a plurality of convex parts, having an identical shape, repeatedly arranged at regular intervals (e.g. Fig. 1, 9, 11; ¶¶ [0009], [0010], [0013] – [0016], [0018], [0024], [0026], [0028], [0033], [0034], [0054]).
	Regarding claim 12, in addition to the limitations of claim 6, Oikawa discloses the plurality of convex portions are constituted by a plurality of linear convex parts arranged at predetermined intervals (e.g. Fig. 1, 9, 11; ¶¶ [0009], [0010], [0013] – [0016], [0018], [0024], [0026], [0028], [0033], [0034], [0054]).
Regarding claim 13, in addition to the limitations of claim 6, Oikawa discloses the plurality of convex portions have a lattice shape (e.g. Fig. 1, 9).
	Regarding claim 14, Oikawa discloses a printer (e.g. Fig. 10, 11; ¶¶ [0001], [0012], [0026], [0031]) having a molded resin component (“resin molded product”, e.g. “housing” 20, “document cover” 23: e.g. Fig. 1 – 11; ¶¶ [0008] – [0056]) including a pattern, the pattern including a plurality of convex portions arranged on a base surface (“convex portions” 3 and “ribs” 2: e.g. Fig. 1, 8, 9, 11; ¶¶ [0009], [0010], [0013] – [0025], [0028], [0032] – [0035], [0037] – [0040], [0045] – [0054], [0056] ), wherein the molded resin component comprises a step formed in one convex portion of the plurality of convex portions (“rib” 2 lies atop “convex portions” 3 which extend from an “appearance surface” or “non-appearance surface” on a step-wise manner: e.g. Fig. 1(a), 1(c)), which is arranged on a curved portion of the base surface (the “convex portions” 3 and “ribs” 2 substantially cover the entire surface of the “housing” 20 or “document cover” 23 which have curved surfaces (e.g. Fig. 9 – 11; ¶¶ [0018], [0026], [0033]).
	Per the interpretation of claim 14 discussed above, Oikawa’s pattern satisfies the structures required of claim 14.  Therefore, the “decorative” limitation is considered met.
	Regarding claim 16, in addition to the limitations of claim 14, Oikawa discloses the decorative pattern comprises a plurality of convex parts, having an identical shape, repeatedly arranged at regular intervals (e.g. Fig. 1, 9, 11; ¶¶ [0009], [0010], [0013] – [0016], [0018], [0024], [0026], [0028], [0033], [0034], [0054]).
	Regarding claim 18, in addition to the limitations of claim 14, Oikawa discloses the plurality of convex portions are constituted by a plurality of linear convex parts arranged at predetermined intervals (e.g. Fig. 1, 9, 11; ¶¶ [0009], [0010], [0013] – [0016], [0018], [0024], [0026], [0028], [0033], [0034], [0054]).
	Regarding claim 19, in addition to the limitations of claim 614, Oikawa discloses the plurality of convex portions have a lattice shape (e.g. Fig. 1, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 6 above.
	Regarding claim 9, although Oikawa is not specific as to a ratio of a height of the step to a height of the convex portion being 60% or less, it is observed Oikawa is not particularly limiting as to the height of the convex portion or the step provided that adequate reinforcement and reduction in the change of color tone are provided (respectively, functions of the convex portion as a whole and the step: e.g. ¶¶ [0002], [0008], [0015], [0055]).  Accordingly, one of ordinary skill in the art would have appreciated the ratio of the height of the step to the height of the convex portion is optimizable based on the reinforcing and improved moldability.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a ratio of a height of the step to a height of the convex portion which is 60% or less, the motivation being to provide a convex portion which appropriately balances moldability and reinforcing properties.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 14 above.
	Regarding claim 15, although Oikawa is not specific as to a ratio of a height of the step to a height of the convex portion being 60% or less, it is observed Oikawa is not particularly limiting as to the 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a ratio of a height of the step to a height of the convex portion which is 60% or less, the motivation being to provide a convex portion which appropriately balances moldability and reinforcing properties.

Response to Arguments
Applicant’s arguments, see pp. 7 – 10, filed 3 November 2021, with respect to the rejections of claims 6, 7, 9, 10, 12, 14 – 16, 18, and 19 under 35 U.S.C. 102 or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oikawa.
	Applicant asserts patentability over Mine (US 2015/0017390 A1) in that Mine does not form convex portions on a curved portion of the base surface.  Oikawa is cited to address this issue.
	Applicant also asserts Mine is silent with respect to the claimed step in a convex portion visually disguising a molding artifact that occurs during a molding process.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  That is, if a molded resin component in the prior art has the same structure even though formed by a different process, the prior art 
	"Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).  See MPEP § 2131.05.
	While Oikawa may not visually disguise a molding artifact as is discussed in the instant specification, such effects are not relevant to the anticipation rejections under 35 U.S.C. 102.  Moreover, even for the rejections under 35 U.S.C. 103, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, while Oikawa may have different motivations for a step, e.g. reduction of color tone change as discussed in the 35 U.S.C. 103 rejections of claims 9 and 15, such difference in motivation does not teach away from the claimed structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783